Title: To James Madison from the Inhabitants of Greenfield, Massachusetts, [3 July] 1812
From: Greenfield, Massachusetts Inhabitants
To: Madison, James


[3 July 1812]
The memorial of the inhabitants of the Town of Greenfield (Mass) respectfully represents—That your memorialists feel a deep concern for the honour, the interest & the happiness of the nation in this awful posture of her affairs. Highly estimating the excellence of that frame of government under which they and their fathers have long rested in ease competence and peace, they avail themselves of one of its most invaluable privileges to declare to the chief authorities of the nation their sentiments and feelings in relation to the War with Great Britain.
Your memorialists; after examining with the best lights they possess the alledged motives to the War; after perusing with impartial attention all the documents which are said to unfold them, are constrained to declare their conviction that neither justice nor policy, at this juncture demand an appeal to arms against great Britain alone. They are led to this belief by passing in painful review the aggressions of both Belligerents on our neutral rights, by tracing the progress of negociations & by comparing the dates and the enormity of their several encroachments.
Professions of patriotism are become suspicious. They are in the mouths of tyrants and Slaves as well as freemen. But your memorialists would do themselves injustice, considering the groundless reproaches that have of late been cast upon this section of the Country, if they failed to declare their firm attachment ⟨to⟩ the union of the States, and their willingness to defend it at any hazard in life. They deem it their duty also to declare to their public agents that the British war, in this part of the union, is a subject of general complaint, and must appear, to any understanding, to threaten the people with burdens, privations and inflictions, unequal and insupportable.
A just & honorable war would, we doubt not, unite the energies of the Northern people in its prosecution. But a war of conquest like the present, begun at a time [when] the restrictive measures of the Govt have thoroughly impoverished and disheartened the people, when the resources of the Country are low, when it is exposed on its borders to a savage foe, on its coast to the declared enemy all powerful on the ocean, must inevitably terminate in sacrafice & dishonour.
Whether honour, interest or vengeance be the alledged motive for this dread appeal to arms, your memorialists are unable to discover wherefore Britain should be chosen for the enemy, while the administration are labouring by negociation for justice from France, branded as she is before the world for injustice, violence and false faith towards the United States. The fatal delusion into which she has lulled the american Government by hollow professions of love, by the faithless declaration of the repeal of her decrees while they were operating with redoubled rigour against our commerce, demands, it should seem, a warlike attitude against her rather than an acquiescence in her schemes of injustice, usurpation and conquest.
Your memorialists forbear to dwell on the causes of a war with France, nor do they deem it important to trace the progress of our relations with Great Britain. They confess both to have been unjust, and unless they are decieved, the opinions and feelings of the people in this portion of the country in relation to war have been egregiously belied by men who ought to have studied them & who have had a fatal influence in the production of the present state of affairs. It has been hitherto left to the corrupt ambition of European governments to seize the moments of distress and calamity with an offending nation to take vengeance for the violation of neutral rights, without enquiring whether sound policy, honor or liberal justice required a resort to force. And if the grievances the United States have sustained from Great Britain cannot be redressed, at this juncture, by amicable negociation, perhaps neither honour nor policy would urge us into a war, while she is struggling with conquering France & all her powerful allies.
It is natural to look forward and contemplate as far as human wisdom can do, the probable extent, operation & result of the war. Is the nation in a position of defence? It may be a proof of spirit to draw the sword without assuming the attitude of war but it is a proof of nothing more.
Your memorialists cannot feel indifferent to the condition of the citizens of this Commonwealth in general if the war is prosecuted. Devoted to commerce more or less immediately they will behold their navigation and capital, to an immense value spread over the ocean an easy prey for their powerful enemy. They have borne with singular patience the burdens of restrictive measures, measures universally odious from the distress and ruin they produced, but this British war undertaken at this period, and under the peculiar circumstances of the country they cannot endure. An enlightened Government can never depress one portion of the people to gratify the pas⟨s⟩ions of another nor hazard the interests of the whole to comply with the wishes of the ignorant or ambitious, against every dictate of good faith and policy.
Amid the train of evils of which this war will be productive, your memorialists consider the acrimony of party-spirit as the most serious and appaling. When it is considered that it can in nowise answer the proposed end, and the motives in which it originated, are viewed with jealousy, it is to be apprehended that the popular passions awakened to the sharpest animosity, may rush to excesses of dreadful import. Here would your Memorialists stop, but the occasion demands a step, beyond which, there is but one to be taken by injured men, to remove abuse, ignominy and oppression.
Your Memorialists avowed their attachment to the Union, under whose broad shade, they have rested contented and happy; but they revert to an earlier period of their Country’s history, and learn the terms of this Union, the rights it was designed to secure and the privieleges it was calculated to extend, and can never believe that a public measure which goes to the extent of wresting the right of trade from a great portion of their countrymen, the means by which they live, is to be tolerated, unless the safety of the whole most imperiously demands it. They recur also to a period in our history, rendered memorable in our annals, by the bold language and magnanimous spirit of freemen, demanding of their rulers, effectual relief, from oppresive burdens and wasteful measures.
In this perilous crisis, shall your memorialists look with painful anxiety to the Goverment of the State Republic for that protection which they have a right to expect from the national Councils. They are desirous of civil quiet, & dread the approach of a time, when this commercial part of the Country, despairing of that security in their rights which led them to enter the federal compact, may be driven to seek it in their own strength⟨s⟩ & resources.
In a word, Your Memorialists consider this war, in whatever light it is viewed, as pregnant with the most destructive consequences to our Republic.
It is such a war as a free Goverment, can never hope to carry on with success and safety. It is at first a War of conquest; it may soon become a war of extermination like all others in the interest of the Tyrant of France, and with the subversion of our happy Republic.
Wherefore your Memorialists pray that the late Act of Congress declaring War to exist between the united kingdom of Great Britian and Ireland, and the dependencies thereof, an[d] the United States of America and their territories, may be repealed.
At a legal town Meeting of the Inhabitants of the town of Greenfield, (Mass) holden on the third day of July A,D. 1812, Voted unanimously, that the foregoing Memorial be prefered to the President & Congress of the United States.

Saml. Wells Moderator
Hooker Leavitt, Town Clerk.
